DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0194399).
As for claim 10, Cho et al. disclose in Figs. 2-5 and the related text an organic light-emitting display device comprising: 
an organic light-emitting element including a pixel electrode 116, an organic light-emitting layer 118, and a common electrode 120 located on a substrate 100; 
at least one encapsulation layer 127 protecting the organic light-emitting element 118; and 
at least one anti-peeling pattern 126 for the encapsulation layer 127, provided on a bank layer 124 to expose the pixel electrode 126, 
wherein at least one side surface of the anti-peeling pattern 126 has an inverted trapezoidal shape (fig. 2/5H).  

As for claim 13, Cho et al. disclose the organic light-emitting display device according to claim 10, wherein the anti-peeling pattern 126 comprises engraved portions of the bank layer 124. 

As for claim 14, Cho et al. disclose the organic light-emitting display device according to claim 10, wherein the encapsulation layer includes at least one20Attorney Docket No. 6588-O194PUS1 inorganic material layer 127, the inorganic material layer 129 being in direct contact with the bank layer 124 within the inverted trapezoidal shape of the anti- peeling pattern 126 (fig. 2/5H).  

As for claim 15, Cho et al. disclose the organic light-emitting display device according to claim 10, further comprising a pixel area defined by the exposed pixel electrode 118, wherein the anti-peeling pattern 126 is disposed adjacent to the pixel area (fig. 2/5H).  

As for claim 16, Cho et al. disclose the organic light-emitting display device according to claim 10, wherein the anti-peeling pattern 126 is arrayed in a direction parallel to a bending line defined in the organic light- emitting display device (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (US 2018/0194399).
As for claim 1, 2, 6, Cho et al. disclose in Figs. 2-5 and the related text an organic light-emitting display device comprising: 
a pixel electrode 116 disposed on a substrate 100; 
a bank layer 124 opened to expose the pixel electrode 116; 
an organic light-emitting layer 118 disposed on the pixel electrode 116; 
a common electrode 120 disposed on the organic light-emitting layer 118; 
a first encapsulation layer 127 and a second encapsulation layer 129 disposed on the common electrode 120; and 
an anti-peeling pattern 126 disposed on the bank layer 124 to minimize peeling of the organic light-emitting layer or the first and second encapsulation layers (Cho et al. disclose the anti-peeling pattern having the same structure as the claimed invention, 
Cho et al. do not disclose the space has delta-shaped, wherein the width of a bottom of the delta-shaped space ranges from approximately 4 µm to 6 µm, and the width of a top open area of the delta-shaped space ranges from approximately 3 µm to 4 µm.  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the space has delta-shaped, wherein the width of a bottom of the delta-shaped space ranges from approximately 4 µm to 6 µm, and the width of a top open area of the delta-shaped space ranges from approximately 3 µm to 4 µm in Cho et al., order to achieve the device properties.   
Furthermore, the change in shape of the space was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the space was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).



As for claim 4, Cho et al. disclose the organic light-emitting display device according to claim 1, wherein the anti-peeling pattern 126 comprises two or more18Attorney Docket No. 6588-O194PUS1 inverted trapezoidal structures on the bank layer 124 (fig. 2/5H).  

As for claim 5, Cho et al. disclose the organic light-emitting display device according to claim 4, except a distance between the inverted trapezoidal structures ranges from approximately 3 µm to 5 µm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a distance between the inverted trapezoidal structures ranges from approximately 3 µm to 5 µm, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

As for claim 7, Cho et al. disclose the organic light-emitting display device according to claim 1, wherein each of the organic light-emitting layer 118 and the 

8. The organic light-emitting display device according to claim 7, wherein the first encapsulation layer 127 comprises an inorganic material (¶0084), and the second encapsulation layer 129 comprises an organic material (¶0084).  

9. The organic light-emitting display device according to claim 8, wherein the anti-peeling pattern 126 includes a structure 126 in direct contact with the first encapsulation layer 127 within the space (fig. 2/5H). 

As for claims 11 and 12, Cho et al. disclose the organic light-emitting display device according to claim 10, wherein the anti-peeling pattern includes a plurality of structures 126 (fig. 2/5H).  Cho et al. do not clearly disclose surfaces of the structures, facing each other, have an inverted trapezoidal shape and surfaces of the structures, not facing each other, have a trapezoidal shape.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide surfaces of the structures, facing each other, have an inverted trapezoidal shape and surfaces of the structures, not facing each other, have a trapezoidal shape in Cho et al., order to achieve the device properties.   
Furthermore, the change in shape of the surfaces of the structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811